PER CURIAM.
A direct conflict with In re: Estate of McCartney, 299 So.2d 5 (Fla.1974), having been conceded to exist with the decision of the court below in this case,1 oral argument here is dispensed with, certiorari is granted and the decision below is hereby vacated and set aside with directions to affirm the order of the trial court. Hoffman v. Jones, 280 So.2d 431 (Fla.1973).
It is so ordered.
BOYD, Acting C. J., ENGLAND, SUND-BERG and HATCHETT, JJ., and DREW (Retired), J., concur.

. In re Estate of Endres, 345 So.2d 793 (Fla. 4th DCA 1977).